Russell, J.
While permission to a defendant in a criminal case to make a second or supplemental statement on his trial is a matter of discretion on the part of the trial judge, and the exercise of this discretion will not be interfered with, unless abused, still it is. error to refuse to permit a defendant to make a statement strictly in rebuttal of an alleged confession of guilt which was not shown upon the State’s case in chief, but was reserved and introduced as new matter after the defendant had made his statement. Judgment reversed.